Case 2:17-cv-02269-SHM-tmp Document 64 Filed 08/13/20 Page 1 of 2   PageID 397



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
 SHERNARD WALLACE,                    )
                                      )
       Plaintiff,                     )
                                      )
                                      )
 v.                                   )   No. 2:17-cv-02269
                                      )
 CHRISTOPHER BROWN AND                )
 WILLIAM SMITH,                       )
                                      )
       Defendants.                    )
                                      )

                                  ORDER



       Before the Court is Plaintiff Shernard Wallace’s March 12,

2020 Motion for Mediation.       (ECF No. 50.)

       On May 20, 2020, Defendants filed a Motion for Summary

Judgment.     (ECF No. 54.)     On July 23, 2020, the Court denied

Defendants’ Motion for Summary Judgment.         (ECF No. 60.)      A jury

trial in this case has been set for August 31, 2020.            (ECF No.

47.)    The time for mediation has passed.        Wallace’s Motion for

Mediation is DENIED.       The parties may engage in mediation at

their discretion.
Case 2:17-cv-02269-SHM-tmp Document 64 Filed 08/13/20 Page 2 of 2   PageID 398



So ordered this 13th day of August, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                     2
